UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6990



CARL KOFI MAYERS,

                                              Plaintiff - Appellant,

          versus


TOMMIE   SMITH,  Officer,  acting   in  his
individual capacity and under color of law;
JOHN DOE,

                                            Defendants - Appellees,

          and


UNITED STATES OF AMERICA,

                                                  Party in Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-00-1961-AM)


Submitted:   September 12, 2002        Decided:   September 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Carl Kofi Mayers, Appellant Pro Se. Steven E. Gordon, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Carl     Kofi   Mayers   appeals   the   district   court’s    orders

dismissing his complaint against two federal correctional officers

under 28 U.S.C. § 1915A (2000). We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.          See Mayers v.

Smith, No. CA-00-1961-AM (E.D. Va. April 4 2002; May 29, 2002).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                   AFFIRMED




                                    2